

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

NON-DISTURBANCE AGREEMENT
 
THIS NON-DISTURBANCE AGREEMENT (this “Agreement”) is made and entered as of the
14th day of November, 2008, by and among Mark A. Emalfarb Trust under agreement
dated October 1, 1997 (“Emalfarb Trust”), Francisco Trust under agreement dated
February 28, 1996 (“Francisco Trust”) and Mark A. Emalfarb, individually (“Mr.
Emalfarb” and collectively with Emalfarb Trust and Francisco Trust, the “Secured
Parties” and each a “Secured Party”), Dyadic International (USA), Inc., a
Florida corporation (formerly known as Dyadic International, Inc.) (the
“Borrower”), Dyadic International, Inc., a Delaware corporation (“Parent”), and
Codexis, Inc., a Delaware corporation (“Codexis”).
 
RECITALS
 
WHEREAS, pursuant to that certain Amended and Restated Note dated November 14,
2008 issued by Borrower and Parent to Emalfarb Trust, and that certain Loan and
Security Agreement dated November 14, 2008 by and among the Borrower and Parent,
as debtor, and the Secured Parties, the Secured Parties have a security interest
in all of Borrower’s and Parent’s assets;
 
WHEREAS, Codexis proposes to obtain a non-exclusive license from the Borrower to
certain patent rights and know-how relating to the generation and use of the
Borrower’s proprietary C1 technology for the expression of certain genes and
secretion of certain corresponding enzymes and other materials owned by the
Borrower, pursuant to a license agreement dated the date hereof, by and among
Codexis, the Borrower and the Parent (the “License Agreement”).
 
NOW, THEREFORE, in consideration of mutual covenants and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
 
1.           Defined Terms.
 
(a)           “Dyadic Materials” shall have the meaning ascribed to such term in
the License Agreement.
 
(b)           “Licensed IP” shall have the meaning ascribed to such term in the
License Agreement.
 
(c)           “Note” shall mean the Amended and Restated Note, dated as of
November 14, 2008, and any other note that has been issued or may in the future
be issued by the Borrower or Parent to any Secured Party evidencing secured
indebtedness, and “Notes” shall mean all such notes.
 
(d)           “Security Agreement” means (i) the Loan and Security Agreement,
dated November 14, 2008, by and among the Borrower and Parent, as debtor, and
the Secured parties, and (ii) any other agreement related to secured
indebtedness that has been entered into or may in the future be entered into
between the Borrower or Parent and any Secured Party, and “Security Agreements”
shall mean all such agreements.
 

 
 

--------------------------------------------------------------------------------

 

2.           Each Secured Party represents that it has the power and authority
to enter into this Agreement and to consent to the execution of the License
Agreement by the Borrower.  Each Secured Party hereby consents to the execution
of the License Agreement by the Borrower.
 
3.           Each Secured Party agrees that so long as the License Agreement
shall be in effect and has not been terminated in accordance with its terms and
regardless of whether Borrower or any other party breaches or defaults on the
performance of any of the obligations secured pursuant to the Security
Agreements, such Secured Party will not take any action against Borrower,
Parent, or any of their affiliates which could diminish, disturb or interfere
with any of Codexis’ rights under the License Agreement, including Codexis’
rights with respect to the Licensed IP and the Dyadic Materials established in
accordance with the License Agreement.
 
4.           Each Secured Party agrees that so long as the License Agreement
shall be in effect and has not been terminated in accordance with its terms and
regardless of whether Borrower or any other party breaches or defaults on the
performance of any of the obligations secured pursuant to the Security
Agreements, such Secured Party will not take any action to terminate any rights
of Borrower in the Licensed IP or Dyadic Materials or any rights related
thereto.
 
5.           If, notwithstanding Paragraphs 3 and 4 above, any Secured Party or
any agent thereof, shall assume, assign, take in satisfaction of debt, sell,
transfer, or convey, the Licensed IP, Dyadic Materials, or any other rights
licensed by Codexis pursuant to the License Agreement, through foreclosure or
other means (including judicial or non-judicial sale), such Secured Party shall
cause the License Agreement to continue in full force and effect as a direct
license between the party acquiring the Licensed IP and/or rights to the Dyadic
Materials or other rights (which may include any Secured Party or any third
party) as the licensor, and Codexis as the licensee, and no additional payments
shall be required from Codexis other than unpaid amounts set forth in the
License Agreement.  Notwithstanding the foregoing, nothing herein shall be
deemed to require any Secured Party to take any action that would violate any
applicable law or court order.
 
6.           So long as the License Agreement shall be in effect and has not
been terminated in accordance with its terms, no Secured Party shall join
Codexis as defendant in any proceeding which may be instituted to foreclose or
enforce any of the Security Agreements.
 
7.           This Agreement constitutes and contains the entire understanding
and agreement of the parties respecting the subject matter hereof and cancels
and supersedes any and all prior and contemporaneous negotiations,
correspondence, understandings, and agreements by and among the parties, whether
oral or written, regarding such subject matter.  This Agreement may be modified,
changed or amended only in writing signed by the parties hereto, or their
respective successors, assigns, executors, administrators or heirs.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
and their respective successors, assigns, executors, administrators or
heirs.  No Secured Party shall be liable for any breach or default under this
Agreement by any other Secured Party.  Each Secured Party agrees that it shall
not transfer or assign any interest in a Note or Security Agreement without
first obtaining a written agreement from such transferee or assignee agreeing to
be bound by the terms of this Agreement in form and substance satisfactory to
Codexis.  Each Secured Party shall only be bound by the
 

 
 

--------------------------------------------------------------------------------

 

terms of this Agreement for so long as it is a secured party under a Security
Agreement; provided that any assignment or transfer of an interest in a Security
Agreement is made in compliance with the terms of this Agreement.
 
8.           Each Secured Party represents and warrants to Codexis that, as of
the date hereof, such Secured Party has not initiated foreclosure proceedings
and is not exercising remedies under any Security Agreement against the Borrower
or any of its assets, and has no present intention to do so. Each Secured Party
represents and warrants to Codexis that the Loan and Security Agreement, dated
as of November 14, 2008 by and among the Borrower and Parent, as debtor, and the
Secured Parties, the Loan Documents referred to therein, and the Amended and
Restated Note, dated as of November 14, 2008 issued by the Borrower and Parent
to Emalfarb Trust, are the only currently effective agreements governing secured
indebtedness between Borrower, Parent and the Secured Parties.
 
9.           Concurrently with the execution of this Agreement, the Borrower and
the Secured Parties shall cause the Note to have the following legend on the
first page of the Note:
 
“THE SALE, ASSIGNMENT OR TRANSFER OF THE OBLIGATIONS EVIDENCED HEREBY IS SUBJECT
TO THE TERMS AND CONDITIONS OF A NON-DISTURBANCE AGREEMENT BY AND BETWEEN
CODEXIS, INC., THE MARK A. EMALFARB TRUST UNDER AGREEMENT DATED OCTOBER 1, 1987,
AS AMENDED, FRANCISCO TRUST UNDER AGREEMENT DATED FEBRUARY 28, 1996, AS AMENDED,
MARK A. EMALFARB, AND DYADIC INTERNATIONAL (USA), INC.  EACH SUCCESSIVE HOLDER
OF THIS NOTE OR ANY PORTION THEREOF, AGREES (1) TO BE BOUND BY THE TERMS OF THE
NON-DISTURBANCE AGREEMENT AND (2) THAT IF ANY CONFLICT EXISTS BETWEEN THE TERMS
OF THIS NOTE OR ANY DOCUMENT OR SECURITY AGREEMENT EXECUTED IN CONNECTION WITH
THE DELIVERY OF THIS NOTE AND THE TERMS OF THE NON-DISTURBANCE AGREEMENT, THE
TERMS OF THE NON-DISTURBANCE AGREEMENT SHALL GOVERN AND BE CONTROLLING.”
 
Borrower and Parent agree to take such action and to sign and deliver to Secured
Parties, such instruments and documents as may be reasonably requested by any of
the Secured Parties to perfect the liens granted to them in all of Borrower’s
assets and to conform all of the Security Agreements such that all Secured
Parties have all the rights granted to any Secured Party.  Mark A. Emalfarb
shall assign to Borrower any interest in which he may have in any of the
Licensed IP upon such terms and conditions as he and Borrower shall agree.
 
10.           Because the award of monetary damages would be an inadequate
remedy, in the event of a breach or threatened breach by any Secured Party of
any of the provisions of this Agreement, Codexis shall be entitled to an
injunction restraining the breaching Secured Party from undertaking any such
breach or threatened breach. Nothing herein shall be construed as prohibiting
Codexis from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages from the Secured
Parties.  The Secured Parties agree and acknowledge that Codexis may take such
action as it deems necessary or appropriate in its sole discretion to notify
third parties of its rights and interests under the License Agreement and this
Agreement, which action may include the filing of UCC financing
 

 
 

--------------------------------------------------------------------------------

 

statements and filings with the United States Patent and Trademark Office, or
their equivalents in foreign jurisdictions.
 
11.           The interpretation, validity and enforcement of this Agreement
shall be governed by and construed under the internal laws of the State of New
York, excluding its principles of conflict of laws.
 
12.           This Agreement may be executed in any number of counterparts, all
of which counterparts shall together constitute one and the same instrument.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Secured Parties, Codexis, Borrower and Parent have
executed this Agreement on the date first above written.
 
SECURED PARTIES
 
THE MARK A. EMALFARB TRUST under Agreement dated October 1, 1987, as amended
 


 
By: /s/ Mark A. Emalfarb, Trustee
 
Mark A. Emalfarb, Trustee
 


 
FRANCISCO TRUST, under agreement dated February 28, 1996, as amended
 


 
By: /s/ Morley Alperstein, Trustee
 
Morley Alperstein, Trustee
 


 
/s/ Mark A. Emalfarb
 
MARK A. EMALFARB, as an individual
 


 


 
CODEXIS:
 
CODEXIS, INC., a Delaware corporation
 


 
By: /s/ Alan Shaw
 
Name: Alan Shaw
 
Title: President and CEO
 

 
 

--------------------------------------------------------------------------------

 



 
AGREED AND ACKNOWLEDGED:
 
DYADIC INTERNATIONAL (USA), INC.,
 
a Florida corporation
 
By: /s/ Mark A. Emalfarb
 
Name: Mark A. Emalfarb
 
Title: CEO
 


 
DYADIC INTERNATIONAL, INC.,
 
a Delaware corporation
 
By: /s/ Mark A. Emalfarb
 
Name: Mark A. Emalfarb
 
Title: CEO
 


 


 

 
 

--------------------------------------------------------------------------------

 
